Case 1:15-cr-00379-PKC Document 126 Filed 01/07/20 Page 1of1

TEIN MALONE, PLLC
LAWYERS SeA—~y

January 7 2019 Contereice Adjourned
, : From: Ta /?, 2020

The Honorable P. Kevin Castel Tor Ech AY 20.20 6
United States District Judge 2 ot aed / MM,

Southern District of New York so FP
500 Pearl Street Z
New York, New York 10007 a Kf CASTEL.USDJ. _f-)-2t
me /— Y-Lt
RE: U.S. v. Juan Antonio Hernandez Alvarado,
No. $2 15 Cr. 379 (PKC)

Request for Continuance

Dear Judge Castel:

The sentencing hearing in this matter is scheduled to take place on January 17, 2020.
While undersigned counsel has been diligently working toward making a cogent and
effective presentation at sentencing, we have just learned of the existence of certain
documents that the defense feels are crucial for your consideration prior to sentencing
Mr, Hernandez.

Additionally, because most, if not all, of the documents we are seeking will have to be
obtained from Honduras, counsel hereby moves the Court for a thirty-day continuance of
the January 17 sentencing hearing.

Undersigned counsel has conferred with counsel for the government regarding the
continuance and they have indicated that they do not object to the relief requested herein.

Respectfully submitted,

/s/ T. Omar Malone

T. Omar Malone, Esq.
omalone@teinmalone.com
Michael R. Tein, Esq.

tein@teinmalone.com

TEIN MALONE PLLC
3059 Grand Avenue — Suite 340
Coconut Grove, Florida 33133

(305) 442-1101
Counsel for Juan Antonio Hernandez

Copies via ECF

3059 Grand Avenue, Coconut Grove, Florida 33133
www.teinmalone.com (305) 442-1101

 
